Title: From George Washington to John Hancock, 4–5 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 4th[–5] 1776

When I had the honor to address you on the 30th Ulto, I transmitted a Copy of a Letter I had received from a Gentleman, a member of the Honble Genl Court, suggesting the improbability of Succours coming from thence in any reasonable time either for the defence of this place, or to reinforce our Troops engaged in the Canada expedition. I am sorry to Inform

you that from a variety of Intelligence his apprehensions appear to be just, & to be fully confirmed. Nor have I reason to expect but that the supplies from the other two Governmts, Connecticut and New Hampshire, will be extremely slow and greatly deficient in number. As It now seems beyond question and clear to demonstration, that the Enemy mean to direct their Operations and bend their most vigorous efforts against this Colony, and will attempt to unite their Two Armies, that under Genl Burgoyne and the one Arrived here, I cannot but think the expedient proposed by that Gentn is exceedingly just, and that the Continental Regiments now in the Massachussets Bay should be immediately called from thence, and be employed where there is the strongest reason to beleive their aid will be indispensably necessary. The expediency of the measure I shall submit to the consideration of Congress, and will only Observe as my Opinion, that there is not the most distant prospect of an attempt being made where they now are by the Enemy, and If there should, that the Militia that can be assembled upon the shortest notice will be more than equal to repell It. they are well armed, resolute and determined, and will Instantly oppose any Invasion that may be made in their Own Colony.
I shall also take the liberty again to request Congress to Interest themselves in having the Militia raised and forwarded with all possible expedition as fast as any considerable number of ’em can be collected, that are to compose the Flying Camp. This I mentioned in my Letter Yesterday, but think proper to repeat It, being more & more convinced of the necessity. The Camp will be in the Neighbourhood of Amboy and I shall be glad that the Conventions or Comittees of Safety of those Governments from whence they come, may be Requested to give me previous notice of their marching, that I may form some plan and direct provision to be made for their reception. The disaffection of the people at that place and others not far distant, is exceedingly great, and unless It is checked and overawed, It may become more general and be very alarming. The arrival of the Enemy will encourage It. They or at least a part of them are already landed on Staten Island which is quite contiguous, & about Four thousand were marching about It Yesterday as I have been advised, and are leaving no Arts unessayed to gain the Inhabitants to their side, who seem but too favourably disposed.

It is not unlikely that in a little time they may attempt to cross to the Jersey side and Induce many to Join ’em either from motives of Interest or fear, unless there is a force to oppose ’em.
As we are fully convinced that the Ministerial Army we shall have to oppose this Campaign, will be great and numerous, and well know that the utmost Industry will be used as It already has been, to excite the Savages and every body of people to Arms against us whom they can Influence, It certainly behoves us to strain every nerve to counteract their designs; I would therefore submit It to Congress whether, especially as our Schemes for employing the Western Indians do not seem to be attended with any great prospect of success from General Schuyler’s Accounts, It may not be advisable to take measures to engage those of the Eastward, the St Johns, Nova Scotia Pennobscot &c. in our favor. I have been told that several might be got, perhaps five or Six hundred or more, readily to Join us. If they can, I should immagine It ought to be done—It will prevent our Enemies from securing their friendship, and further they will be of Infinite service in annoying & harrassing them, should they ever attempt to penetrate the Country. Congress will be pleased to consider the measure, and If they determine to adopt It, I concieve It will be necessary to authorize and request the Genl Court of the Massachussets Bay to carry It into execution. their situation and advantages will enable ’em to negociate a Treaty and an alliance, better than It can be done by any persons else.
I have been honoured with your two favors of the 1st Instant, and agreable to the wishes of Congress shall put monsieur Wiebert in the best place I can to prove his Abilities in the Art he professes. I shall send him up immediately to the Works erecting towards Kings Bridge under the direction of Genl Mifflin whom I shall request to employ him.
I this moment received a Letter from Genl Greene an Extract of which I have Inclosed. The Intelligence It contains is of the most Important nature and evinces the necessity of the most spirited and vigorous exertions on our part—The expectation of the fleet under Admiral Howe is certainly the reason the Army already come, has not begun their Hostile Operations—When that arrives we may look for the most Interesting events & such as in all probability will have considerable weight in the present contest. It behoves us to be prepared in the best manner,

and I submit It again to Congress, whether the Accounts given by these prisoners do not shew the propriety of calling the Several Continental Regiments from the Massachussets Government, raising the flying Camp with all possible dispatch and Engaging the Eastern Indians.
July 5 General Mercer arrived here on Tuesday and the next Morning was ordered to Paulus Hook to make some Arrangements of the Militia as they come in and the best disposition he could to prevent the Enemy crossing from Staten Island, If they should have any such views—The distressed situation of the Inhabitants of Eliza. Town & New Ark has since Induced me upon their Application to give up all the Militia from the Jerseys, except those engaged for Six months. I am hope full they will be able to repell any Incursions that may be attempted. Genls Mercer & Livingston are concerting plans for that purpose. By a Letter from the latter last night, I am Informed the Enemy are throwing up small works at All the passes on the North side of Staten Island, which It is probable they mean to secure. None of the Connecticut Militia are yet arrived, so that the reinforcement we have received, is very inconsiderable.
A Letter from Genl Schuyler with sundry Inclosures of which No. 1. 2 & 3 are exact Copies this moment came to hand and will no doubt claim, as It ought to do, the immediate attention of Congress—The evils which must Inevitably follow a disputed command are too obvious & alarming to admit a moments delay in your decision thereupon, And altho I do not presume to advise in a matter now of this delicacy, yet as It appears evident that the Northern Army has retreated to Crown point and mean to act upon the defensive only, I cannot help giving It as my Opinion, that One of the Major Genls in that Quarter would be more usefully employed here, or in the flying Camp, than there: For It becomes my duty to Observe If another experienced Officer is taken from hence in order to command the flying Camp, that your Grand Army will be entirely stripped of Generals who have seen service, being in a manner already destitute of such. My distress on this Account—the Appointmt of Genl Whitcomb to the Eastern Regiments—A Conviction in my own breast that no Troops will be sent to Boston and the certainty of a number coming to this place, occasioned my postponing from time to time sending any Genl Officer from hence to the Eastward

heretofore, and now I shall wait the Sentiments of Congress relative to the Five Regiments in Massachussets Bay before I do anything in this matter.
The Commissary Genl has been with me this morning concerning the other matter contained in Genl Schuylers Letter respecting the business of that departmt—He has I beleive in order to remove difficulties, recalled Mr Avery, but seems to think It necessary in that case that Mr Livingston should be left to himself as he cannot be responsible for persons not of his own Appointment. this matter should also be clearly defined by Congress—I have already given my Opinion of the necessity of these matters being under one Genl direction in so full & clear a manner, that I shall not take up the time of Congress to repeat It in this place. I have the Honor to be with great Esteem Sir Y. Obd. Sert

Go: Washington

